ORDER
This is a civil action in which the plaintiff appeals from a judgment of the Superior Court vacating a default judgment which had been rendered in plaintiff’s favor in the District Court. An order was issued to the plaintiff to show cause why this appeal should not be dismissed as interlocutory under principles enunciated in Giarrusso v. Corrigan, 108 R.I. 471, 276 A.2d 750 (1971). The show cause order was scheduled for oral argument on November 3,1980. Plaintiff did not appear for said argument. No cause having been shown, the appeal is hereby dismissed, and the case is remanded *1194to the Superior Court for further proceedings.